Title: From John Adams to Jeremiah Allen, 3 May 1780
From: Adams, John
To: Allen, Jeremiah


     
      Dear Sir
      Paris May 3. 1780
     
     I yesterday received yours of 28. Ultimo. Thank you for the Information of the Brig bound to Boston, beg you would send the inclosed by her. Had yesterday a Letter from Mr. Smith by Way of Holland 26 Feb. mentions Trash’s Arrival and Letters from you. Incloses a Boston Gazette of 21. Feb. containing an Account of Captn. Waters in the Thorn, taking three Privateers, after obstinate Engagements—two of them at once from New York—one of the most glorious Actions of this War. You will Soon See the Account at large in the public Papers.
     By Mr. S’s Letter the Convention had been Sitting almost two months, and had got well nigh through the Constitution, which they have not very materially altered from the Report. This Report is publishing in the Courier de L’Europe, and there are some Compliments upon it in the English Papers, and more still in the private Conversations in Paris.
     The Confederation among the maritime Powers, the Politicks of Ireland, the Associations in England added to the military Exertions of France, Spain and America, would in time, one would think, be Sufficient to bring England to reason, and make her think of Peace. I should be obliged to you for News as it arrives, and hope to have the Pleasure of Seeing you Soon, a l’hotel de Valois Ruë de Richelieu. Mr. D. Mr. T. and the young Gentlemen send Respects. Yours &c.
    